Citation Nr: 0517578	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than 
October 17, 2000, for a 100 percent schedular disability 
rating for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, 
Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and July 2002 rating 
actions by the aforementioned RO.  In April 2004, the Board 
remanded the claim for Veterans Claims Assistance Act of 2000 
(VCAA) compliance.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  By rating decision of October 2001, service connection 
for PTSD was granted, and a 30 percent rating was awarded, 
effective October 21, 1997, the date of claim.  

2.   By rating decision of  July 2002, the veteran's rating 
for PTSD was increased from 30 percent to 100 percent, 
effective October 17, 2000.  

3.  Prior to October 17, 2000, the veteran's PTSD was not 
productive of total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  






CONCLUSION OF LAW

An effective date earlier than October 17, 2000, for a 
100 percent schedular evaluation for PTSD, is not warranted.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statements of the case, informed 
the veteran of the types of evidence needed to substantiate 
his claim, and relevant legal criteria.  In an April 2003 
letter from the veteran's representative to VA, the veteran's 
representative presents a clear understanding of the laws and 
regulations for an earlier effective date for increased 
compensation and she indicates that she knows the symptoms 
giving rise to 100 percent must be present prior to 
October 2000, in order to obtain the benefit sought.  
Therefore, any error on the part of VA by the manner in which 
it articulated the relevant legal criteria is no more than 
harmless error.  

Furthermore, the Board remanded the claim in April 2004 for 
VCAA compliance.  In November 2004, the RO sent a letter to 
the veteran indicating what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The RO also indicated what the evidence must show 
in order for the veteran to prevail in his claim.  Therefore, 
the Board finds that the Department's duty to notify has been 
fully satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  Although this was not done in the instant 
claim, the veteran received subsequent notice of the VCAA , 
and was given appropriate due process.  The veteran was also 
provided an opportunity to testify at a hearing, which he 
declined.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  There was no need 
to examine the veteran with regard to this claim as this 
issue involves effective date, and any further examination 
would not assist in that endeavor.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Effective date

The general assignment of effective dates is governed by 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2004).  
These provide, in pertinent part, that an effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The veteran asserts that an effective date earlier than 
October 17, 2000, is warranted for his 100 percent evaluation 
for PTSD.  He maintains that his PTSD was 100 percent 
disabling at least as early as October 21, 1997, the date he 
was granted service connection for PTSD, and he should have 
received a 100 percent schedular since that time.  

In this case, the veteran first filed a claim for entitlement 
to service connection for PTSD received by VA in 
October 21, 1997.  VA medical records were associated with 
the case in connection with the claim.  By rating decision of 
October 2001, PTSD was granted with an evaluation of 
30 percent, effective October 21, 1997, the date of the 
claim.  

In February 2002, the veteran filed his disagreement with the 
30 percent rating and the effective date of the award.  He 
indicated, in pertinent part, that a 100 percent rating 
should have been granted in connection with the claim.  In 
April 2003, the veteran's representative contends that it is 
clear from the record that a rating of 100 percent should be 
granted beginning from October 21, 1997, the date of the 
initial grant of service connection for PTSD.  She maintains 
that the symptomatology giving rise to the 100 percent rating 
on October 17, 2000, were present prior to that time.  

It is important to note that in order for a 100 percent 
rating to be effective for PTSD prior to October 17, 2000, 
the medical evidence of record must show that the 
symptomatology exhibited prior to that date met the 100 
percent rating set forth in the rating criteria for PTSD.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

After scrutinizing the evidence which consists of VA 
treatment records, a reconsideration notice for Social 
Security disability benefits, and a Request for Employment 
Information, it is the Board's conclusion that the veteran's 
symptoms did not reflect impairment consistent with the 
criteria for a 100 percent evaluation prior to 
October 17, 2000.  

In this regard, the evidence showed that the veteran was seen 
by VA on a nearly weekly basis in group therapy for his PTSD.  
The medical evidence shows that the veteran was a full 
participant in group.  He had decreased appetite, intrusive 
thoughts, flashbacks, and sleep disturbance.  However, he was 
not suicidal or homicidal, he was not disoriented, and there 
was no indication that he was unable to maintain minimal 
personal hygiene.  He was employed until October 17, 2000, 
and at one point in October 1998, had difficulty deciding 
between employment at a casino and continuing to sell cars.  
At that time, he had a global assessment of functioning (GAF) 
score of 55.  In September 2000, VA medical records indicated 
that the veteran began to try to make a move to his hometown 
in Arkansas, but was too confused to make the necessary 
plans.  In less than six months, however, the veteran had 
made plans and relocated to Arkansas.  Although the veteran 
began to receive social security disability benefits, he was 
in receipt of those benefits for PTSD and fibromyalgia.  He 
is not service-connected for fibromyalgia.  

Furthermore, a VA Form 21-4292, Request for Employment 
Information was submitted on behalf of the veteran's claim.  
This statement from his most recent employer indicated that 
the veteran was employed from May 2000 to October 17, 2000, 
working 48 hours per week, in car sales.  The employer did 
not indicate the reason for the veteran's termination but did 
indicate that no concessions were made while he was employed 
and that he was not receiving or entitled to receive any 
retirement or benefits in connection with his employment.  

On this record, the Board concludes the evidence does not 
show symptoms such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name, 
which would warrant a 100 percent rating.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate symptoms, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning; e.g., having few friends or having 
conflicts with peers or co-workers.  A GAF score of 41 to 50 
reflects a serious level of impairment, e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting or 
serious impairment in social, occupational or school 
functioning, e.g., no friends, unable to keep a job.  A GAF 
score of 31 to 40 reflects some impairment in reality testing 
or communication, e.g., speech is illogical at times, obscure 
or irrelevant, or major impairment in several areas such as 
work, school, family relations, judgment, thinking or mood, 
e.g., depressed man avoids friends, neglects family, and is 
unable to work.  See 38 C.F.R. § 4.130.  

In this case, as previously stated, the veteran's GAF in 1998 
was 55, reflective of moderate symptomatology, in line with a 
30 percent rating.  The percentage evaluation is to be based 
on all the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

Based on the medical findings shown, his Social Security 
disability findings which showed him to be disabled as a 
result of more than his service-connected PTSD, and no 
findings of symptomatology consistent with a 100 percent 
rating prior to October 17, 2000, a basis upon which to 
assign an effective date for a 100 percent evaluation earlier 
than October 17, 2000 for PTSD, has not been presented.  
Accordingly, the appeal must be denied.  


ORDER

Entitlement to an effective date earlier than 
October 17, 2000, for a 100 percent evaluation for PTSD is 
denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


